  1:18-cv-02124-BHH-SVH      Date Filed 11/02/20   Entry Number 240   Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Darrell L. Goss,                        )     C/A No.: 1:18-2124-BHH-SVH
                                         )
                    Plaintiff,           )
                                         )
       vs.                               )                 ORDER
                                         )
                                         )
 Richard Cothran,                        )
                                         )
                    Defendant.           )
                                         )

      Darrell L. Goss (“Plaintiff”), proceeding pro se and in forma pauperis,

brings this action against Richard Cothran (“Cothran”), Warden of Turbeville

Correctional Institution (“TCI”), in his individual capacity, pursuant to 42

U.S.C. § 1983, alleging violation of his Eighth Amendment rights for the

warden’s failure to protect Plaintiff from inmate assaults and the threat of

inmate assaults due to increased gang violence. All pretrial proceedings in

this case were referred to the undersigned pursuant to the provisions of 28

U.S.C. § 636(b) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.).

      This matter comes before the court on Plaintiff’s motion to conduct

discovery upon an inmate, Robert Manigult (“Manigult”), who Plaintiff states

was an eyewitness to the January 16, 2018 assault on Plaintiff that occurred
    1:18-cv-02124-BHH-SVH   Date Filed 11/02/20   Entry Number 240   Page 2 of 3




at TCI. [ECF No. 237]. 1 Plaintiff requests he be allowed to serve

interrogatories or obtain an affidavit from Manigult concerning the events in

question. Id. at 1.

       In response, Defendant does not appear to oppose Plaintiff’s motion,

but requests that, if the court grants the motion, for the requested discovery

to be “conducted by deposition to allow Defendants an opportunity to cross-

examine the witness and explore relevance to the issues the Court has

allowed additional discovery upon.” [ECF No. 238 at 1]. 2 Defendant states

that Manigault is an inmate within the South Carolina Department of

Corrections and counsel for Defendant can schedule a deposition upon the

Court’s request. Id. at 1. n.1. In reply, Plaintiff opposes Defendant’s request

that Plaintiff characterizes as follows: “Defendants asks the Court to allow

them to first cross-examine plaintiff’s witness through deposition without

allowing plaintiff the opportunity to first examine his own witness.” [ECF No.

239 at 1].


1 Plaintiff has alleged that he was assaulted while incarcerated in TCI on
December 31, 2017, and January 16, 2018, and that Defendant was warned
by Plaintiff’s mother regarding both instances. [See, e.g., ECF No. 174-5 ¶¶
7–10, ECF No. 233 at 6–7]. Defendant only references the December 2017
event in his response to Plaintiff’s motion. [ECF No. 238 at 1–2]
2 On September 29, 2020, consistent with the order issued by the district

judge, the undersigned issued order reopening limited discovery “solely
concerning Plaintiff’s Eighth Amendment claim against Defendant Cothran
in his individual capacity.” [ECF No. 235; see also ECF No. 233].

                                        2
 1:18-cv-02124-BHH-SVH     Date Filed 11/02/20    Entry Number 240   Page 3 of 3




      In this somewhat unusual situation, Plaintiff has requested to conduct

discovery on an inmate, but also objects to Defendant’s request that said

discovery be taken via deposition. Although Plaintiff argues Defendant’s

request “would violate the fundamental principles of procedural due process”

and “result in extreme prejudice,” id., the undersigned can discern no

violation of Plaintiff’s rights nor any prejudice that could ensue from the

requested discovery being taken via deposition, particularly given the

constraints ordered by the court below. Defendant retains the ability to

depose Plaintiff’s witnesses, and it appears Defendant’s request streamlines

the discovery process that is scheduled to conclude on November 30, 2020.

[ECF No. 235].

      Accordingly, Plaintiff’s motion to conduct discovery [ECF No. 237] is

granted in part. Following Defendant filing a motion pursuant to Fed. R. Civ.

P. 30(a)(2)(B), Defendant will be allowed to notice the deposition of Manigault

and will bear the costs of the deposition. Further, Defendant’s request is

granted in that Defendant will be allowed to cross-examine Manigault

following Plaintiff’s examination of Manigault.

      IT IS SO ORDERED.



November 2, 2020                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge


                                       3
